Exhibit (17)(b)(iv) IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e. fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance National Municipals Fund as of September 30, 2009 MANAGEMENTS DISCUSSION OF FUND PERFORMANCE Economic and Market Conditions During the year ending September 30, 2009, the U.S. economy and the capital markets continued to show improvement from the market upheaval that occurred in the fall of 2008 and continued through the first quarter of 2009. After contracting in the first three quarters of the Funds fiscal year, the U.S. economy showed positive growth in the years final quarter. According to the U.S. Department of Commerce, the economy declined at annualized rates of 5.4%, 6.4% and 0.7% in the fourth quarter of 2008 Thomas M. Metzold, CFA and the first and second quarters of Portfolio Manager 2009, respectively. In the third quarter of 2009, the economy grew at an estimated annualized rate of 3.5%. In the first three months of the period, the capital markets were shaken by unprecedented events. Just prior to the beginning of the period, in September 2008, the federal government had taken control of federally chartered mortgage giants Fannie Mae and Freddie Mac. During the same month, Lehman Brothers filed for bankruptcy protection; Bank of America announced its acquisition of Merrill Lynch; and Goldman Sachs and Morgan Stanley petitioned the U.S. Federal Reserve (the Fed) to become bank holding companies, a step that brings greater regulation but also easier access to credit. These actions redefined the Wall Street landscape. In response, the Fed lowered the federal funds rate to a range of 0.0% to 0.25% from 2.00% as of September 30, 2008, and took extraordinary action through a variety of innovative lending techniques in an attempt to ease the credit crisis. During calendar year 2009, the municipal market witnessed a significant rebound as headline risk abated, demand returned from investors who had sought the relative safety of Treasury bonds in 2008, and cautious optimism spread on signs of a mildly improving economy. The renewed appetite for municipal bonds was buoyed by provisions in the American Recovery and Reinvestment Act of 2009 aimed at supporting the municipal market. The new Build America Bonds Program gave municipal issuers access to the taxable debt markets, providing the potential for lower net borrowing costs and reducing the supply of traditional tax-exempt bonds. The federal stimulus program also provided direct cash subsidies to municipalities that were facing record budget deficits. The result of these events was a dramatic rally for the sector as yields fell and prices rose across the yield curve. During the year ending September 30, 2009, municipals continued the rally that had begun in mid-Decem-ber 2008, posting strong returns for the period. The Funds benchmark, the Barclays Capital Municipal Bond Index (the Index)a broad-based, unmanaged index of municipal bonds gained 14.85% for the period. 1 Management Discussion During the year ending September 30, 2009, the Fund outperformed the Index. Given the combination of the Funds objective of providing tax-exempt income and the historical upward slope of the municipal yield curve, the Fund generally holds longer-maturity bonds relative to the broad market and many of our competitors. Managements bias toward long maturities was the basis for much of the Funds relative outperformance for the period, given the significant price movement of the longer end of the municipal yield curve. Finally, investing down the credit spectrum and making higher allocations to revenue bonds also contributed positively to the Funds relative performance. The Fund generally invests in bonds with stated maturities of 10 years or longer, as longer-maturity bonds historically have provided greater tax-exempt income for investors than shorter-maturity bonds. While the price declines experienced by municipals in 2008 were most pronounced on the long end of the yield curve, longer-maturity bonds outperformed shorter maturities during the first half of 2009, thus providing the basis for much of the Funds underperformance in the earlier part of the period and outperformance later in the fiscal year, respectively. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. 1 It is not possible to invest directly in an Index. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. The views expressed throughout this report are those of the portfolio manager and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 1 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 M A N A G E M E N T  S D I S C U S S I O N O F F U N D P E R F O R M A N C E Management employed leverage in the Fund, through which additional exposure to the municipal market was achieved. Leverage has the impact of magnifying the Funds exposure to its leveraged investments in both up and down markets. 1 As we move ahead, we recognize that many state gov- ernments, particularly California, face significant budget deficits that are driven primarily by a steep decline in tax revenues. We will continue to monitor any new developments as state legislatures formulate solutions to address these fiscal problems. As in all environ- ments, we maintain our long-term perspective on the markets against the backdrop of relatively short periods of market volatility. We will continue to actively man- age municipals with the same income-focused, relative value approach we have always employed. We believe that this approach, which is based on credit research and decades of experience in the municipal market, has served municipal investors well over the long term. Effective December 1, 2009, the Funds name will be changed to Eaton Vance National Municipal Income Fund. 1 The Fund employs residual interest bond (RIB) financing. The leverage created by RIB investments provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value). See Note 1I to the financial statements for more information on RIB investments. 2 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PERFORMANCE INFORMATION The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital Municipal Bond Index, an unmanaged index of municipal bonds, and the Barclays Capital Long (22+) Municipal Bond Index, the long bond component of the Barclays Capital Municipal Bond Index. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B, the Barclays Capital Municipal Bond Index and the Barclays Capital Long (22+) Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. performance 1 Class A Class B Class C Class I Share Class Symbol EANAX EVHMX ECHMX EIHMX Average Annual Total Returns (at net asset value) One Year 17.97% 17.18% 17.18% 18.28% Five Years 3.49 2.79 2.76 3.75 10 Years 5.31 4.71 4.53 5.62 Life of Fund  5.96 5.85 4.40 5.22 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year 12.39% 12.18% 16.18% 18.28% Five Years 2.50 2.45 2.76 3.75 10 Years 4.80 4.71 4.53 5.62 Life of Fund  5.63 5.85 4.40 5.22  Inception dates: Class A: 4/5/94; Class B: 12/19/85; Class C: 12/3/93; Class I: 7/1/99 total annual operating expenses 2 Class A Class B Class C Class I Expense Ratio 1.10% 1.85% 1.85% 0.86% distribution rates/Yields Class A Class B Class C Class I Distribution Rate 3 5.14% 4.50% 4.50% 5.36% Taxable-Equivalent Distribution Rate 7.91 6.92 6.92 8.25 SEC 30-day Yield 5 4.97 4.50 4.49 5.47 Taxable-Equivalent SEC 30-day Yield 4,5 6.92 6.91 8.42 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital Long (22+) Municipal Bond Index Municipal Bond Index One Year 14.85% 19.78% Five Years 4.78 4.88 10 Years 5.77 6.27 Lipper Averages 7 (Average Annual Total Returns) Lipper General Municipal Debt Funds Classification One Year 13.29% Five Years 3.43 10 Years 4.56 PORTFOLIO MANAGER: THOMAS M. METZOLD, CFA *Source: Lipper, Inc. Class B commenced investment operations on 12/19/85. A $10,000 hypothetical investment at net asset value in Class A, Class C and Class I on 9/30/99 would have been valued at $16,788 ($15,990 at the maximum offering price), $15,579 and $17,279, respectively, on 9/30/09. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered to certain investors at net asset value. 2 Source: Prospectus dated 2/1/09. Includes interest expense of 0.46% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 35.00% federal income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper General Municipal Debt Funds Classification contained 242, 202 and 160 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 3 Eaton Vance National Municipals Fund as of September 30, 2009 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 9/30/09, is as follows, and the average rating is AA-. AAA 27.1% BB 0.2% AA 32.6% B 2.8% A 23.2% CCC 0.4% BBB 9.3% Not Rated 4.4% Fund Statistics 2  Number of Issues: 422  Average Maturity: 26.5 years  Average Effective Maturity: 17.4 years  Average Call Protection: 11.1 years  Average Dollar Price: $91.79  RIB Leverage 3 : 12.0% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of Floating Rate Notes outstanding as of 9/30/09 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect adjustments for executed but unsettled RIB transactions and the effect of RIBs purchased in secondary market transactions. 4 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 FUN D EXP ENSES Example: As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2009  September 30, 2009). Actual Expenses: The first section of the table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance National Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (4/1/09) (9/30/09) (4/1/09  9/30/09) Actual Class A $1,000.00 $1,267.80 $4.38 Class B $1,000.00 $1,264.60 $8.63 Class C $1,000.00 $1,264.60 $8.63 Class I $1,000.00 $1,269.30 $2.96 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.20 $3.90 Class B $1,000.00 $1,017.40 $7.69 Class C $1,000.00 $1,017.40 $7.69 Class I $1,000.00 $1,022.50 $2.64 * Expenses are equal to the Funds annualized expense ratio of 0.77% for Class A shares, 1.52% for Class B shares, 1.52% for Class C shares and 0.52% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on March 31, 2009. 5 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  112. 3% Principal Amount (000s omitted) Security Value Cogeneration  0.7% $ 22,150 Maryland Energy Financing Administration, (AES Warrior Run), (AMT), 7.40%, 9/1/19 $ 22,159,967 6,100 Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.50%, 1/1/13 4,316,726 21,950 Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.60%, 1/1/19 15,442,703 2,900 Pennsylvania Economic Development Financing Authority, (Northampton Generating), Junior Liens, (AMT), 6.875%, 1/1/11 1,903,241 5,000 Pennsylvania Economic Development Financing Authority, (Northampton Generating), Junior Liens, (AMT), 6.95%, 1/1/21 2,767,800 $ 46,590,437 Education  5.4% $ 15,095 California Educational Facilities Authority, (Claremont McKenna College), 5.00%, 1/1/39 $ 15,893,676 47,500 Connecticut Health and Educational Facilities Authority, (Yale University), 4.85%, 7/1/37 50,671,575 2,500 Connecticut Health and Educational Facilities Authority, (Yale University), 4.85%, 7/1/37 2,666,925 33,305 Houston, TX, Higher Educational Finance Corp., (Rice University), 4.50%, 11/15/37 33,973,764 31,000 Houston, TX, Higher Educational Finance Corp., (Rice University), 4.50%, 5/15/42 31,347,820 6,000 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.00%, 10/1/38 6,482,100 50,000 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.50%, 11/15/36 56,934,750 21,665 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.50%, 11/15/36 24,669,719 4,750 Massachusetts Health and Educational Facilities Authority, (Massachusetts Institute of Technology), 5.50%, 7/1/36 5,404,978 45,615 Missouri Health and Educational Facilities Authority, (Washington University), 5.375%, 3/15/39 51,102,485 14,590 New York Dormitory Authority, (Vassar College), 4.25%, 7/1/39 14,448,039 10,000 New York Dormitory Authority, (Vassar College), 5.00%, 7/1/46 10,551,200 15,000 North Carolina Capital Facilities Finance Agency, (Duke University), 5.00%, 10/1/38 16,306,050 17,000 North Carolina Capital Facilities Finance Agency, (Duke University), 5.00%, 10/1/38 18,480,020 16,175 St. Joseph County, IN, Educational Facilities, (University of Notre Dame du Lac Project), 5.00%, 3/1/36 17,483,234 Principal Amount (000s omitted) Security Value Education (continued) $ 500 University of Mississippi Educational Building Corp., (Residential College Project), 5.00%, 10/1/33 $ 532,045 $ 356,948,380 Electric Utilities  2.2% $ 9,260 Brazos River Authority, TX, Pollution Control Revenue, (Texas Energy Co.), (AMT), 5.40%, 5/1/29 $ 4,233,857 32,500 Brazos River Authority, TX, Pollution Control Revenue, (Texas Energy Co.), (AMT), 8.25%, 5/1/33 20,404,475 500 Harrison County Commission, WV, (Allegheny Energy), (AMT), 5.50%, 10/15/37 489,495 12,050 Long Island, NY, Electric Power Authority, 5.75%, 4/1/39 13,426,110 5,000 Matagorda County, TX, Navigation District No. 1, (Reliant Energy), (AMT), 5.95%, 5/1/30 4,717,000 150 Puerto Rico Electric Power Authority, 5.00%, 7/1/25 154,556 25 San Antonio, TX, (Electric and Gas Systems), 5.00%, 2/1/34 26,890 42,200 San Antonio, TX, (Electric and Gas Systems), 5.00%, 2/1/34 45,390,742 50,975 Vernon, CA, Electric System Revenue, 5.125%, 8/1/21 54,354,133 $ 143,197,258 Escrowed / Prerefunded  0.1% $ 2,400 Bexar County, TX, Health Facilities, (St. Lukes Lutheran), Escrowed to Maturity, 7.00%, 5/1/21 $ 3,325,608 95 Honolulu, HI, Escrowed to Maturity, 6.00%, 1/1/10 96,368 2,500 Kanawha-Putnam, SFMR, WV, Escrowed to Maturity, 0.00%, 12/1/16 2,057,000 1,500 Mississippi Housing Finance Corp., SFMR, Escrowed to Maturity, 0.00%, 6/1/15 1,315,095 500 Puerto Rico Electric Power Authority, Escrowed to Various Dates to 7/1/16, 0.00%, 7/1/17 378,480 820 West Virginia Hospital Finance Authority, (Charleston Area Medical Center, Inc.), Escrowed to Maturity, 6.50%, 9/1/23 1,071,666 $ 8,244,217 General Obligations  13.1% $ 5,570 California, 4.75%, 9/1/35 $ 5,400,171 27,925 California, 6.00%, 4/1/38 30,884,492 15,690 California, (AMT), 5.05%, 12/1/36 14,450,490 94,200 Clark County, NV, 5.00%, 6/1/38 97,818,693 15,910 Denton County, TX, 4.50%, 7/15/34 16,239,337 17,225 Florida Board of Education, 4.75%, 6/1/38 17,986,862 60,945 Florida Board of Education, 5.00%, 6/1/37 64,590,121 S e e notes to financ ial statem e nts 6 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value General Obligations (continued) $ 17,450 Irving, TX, Independent School District, 4.50%, 2/15/31 $ 17,891,485 56,920 Judson, TX, Independent School District, 4.50%, 2/1/35 57,788,030 20,230 Maricopa County, AZ, Community College District, 3.00%, 7/1/23 19,694,107 305 Maui County, HI, 5.00%, 3/1/21 318,737 56,000 Michigan Municipal Bond Authority, 9.50%, 8/20/10 56,136,640 285 Mississippi, 4.75%, 1/1/27 295,183 300 Mississippi, 4.75%, 1/1/28 309,879 12,435 New York, NY, 4.50%, 5/15/30 12,947,322 5,275 Newton, MA, 5.00%, 4/1/36 5,769,320 11,480 Newton, MA, 5.00%, 4/1/39 12,546,262 41,620 Port Authority of Houston, TX, (Harris County), (AMT), 5.625%, 10/1/38 44,169,017 10,000 Port Authority of Houston, TX, (Harris County), (AMT), 5.625%, 10/1/38 10,612,400 285 Puerto Rico, 0.00%, 7/1/15 213,137 9,515 Salem-Keizer, OR, School District, No. 24J, 0.00%, 6/15/21 6,196,358 15,595 Salem-Keizer, OR, School District, No. 24J, 0.00%, 6/15/22 9,679,973 20,785 Salem-Keizer, OR, School District, No. 24J, 0.00%, 6/15/24 11,616,529 13,210 Salem-Keizer, OR, School District, No. 24J, 0.00%, 6/15/25 7,025,871 13,210 Salem-Keizer, OR, School District, No. 24J, 0.00%, 6/15/26 6,650,442 11,290 Salem-Keizer, OR, School District, No. 24J, 0.00%, 6/15/27 5,361,282 10,830 Salem-Keizer, OR, School District, No. 24J, 0.00%, 6/15/28 4,850,432 8,805 Salem-Keizer, OR, School District, No. 24J, 0.00%, 6/15/29 3,727,068 36,300 San Francisco, CA, Bay Area Rapid Transit District, (Election of 2004), 4.75%, 8/1/37 38,076,704 57,400 Santa Clara County, CA, (Election of 2008), 5.00%, 8/1/39 61,712,462 100,050 Texas, (Transportation Commission-Mobility Fund), 4.50%, 4/1/32 101,626,788 115,000 Texas, (Transportation Commission-Mobility Fund), 4.50%, 4/1/33 116,277,650 $ 858,863,244 Health Care-Miscellaneous  0.0% $ 797 Osceola County, FL, Industrial Development Authority, Community Provider Pooled Loan, 7.75%, 7/1/17 $ 797,008 1,169 Tax Revenue Exempt Securities Trust, Community Health Provider, (Pooled Loan Program Various States Trust Certificates), 5.50%, 12/1/36 1,196,111 Principal Amount (000s omitted) Security Value Health Care-Miscellaneous (continued) $ 1,250 Tax Revenue Exempt Securities Trust, Community Health Provider, (Pooled Loan Program Various States Trust Certificates), 5.875%, 12/1/36 $ 1,280,383 $ 3,273,502 Hospital  15.1% $ 34,260 Alabama Special Care Facilities Financing Authority, (Ascension Health), 5.00%, 11/15/39 $ 35,716,906 6,125 Allegheny County, PA, Hospital Development Authority, (University of Pittsburgh Medical Center), 5.375%, 8/15/29 6,665,348 16,640 Allegheny County, PA, Hospital Development Authority, (University of Pittsburgh Medical Center), 5.50%, 8/15/34 17,912,794 18,600 California Health Facilities Financing Authority, (Catholic Healthcare West), 5.625%, 7/1/32 19,267,368 100 California Health Facilities Financing Authority, (Catholic Healthcare West), 6.00%, 7/1/39 107,077 36,700 California Health Facilities Financing Authority, (Providence Health System), 5.50%, 10/1/39 38,573,351 25 California Health Facilities Financing Authority, (Providence Health System), 5.50%, 10/1/39 26,276 49,110 California Health Facilities Financing Authority, (Sutter Health), 5.25%, 11/15/46 49,589,314 11,000 California Statewide Communities Development Authority, (Huntington Memorial Hospital), 5.00%, 7/1/35 10,464,190 7,195 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 8/15/36 6,967,278 68,805 California Statewide Communities Development Authority, (Kaiser Permanente), 5.00%, 3/1/41 67,519,035 59,525 California Statewide Communities Development Authority, (Sutter Health), 5.25%, 11/15/48 59,285,709 5,095 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.00%, 2/15/25 4,587,640 12,725 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 10,670,549 14,320 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.25%, 2/15/27 13,026,045 27,615 Colorado Health Facilities Authority, (Catholic Health Initiatives), 4.50%, 9/1/38 26,119,648 49,030 Fairfax County, VA, Industrial Development Authority, (Inova Health System), 5.50%, 5/15/35 53,262,270 100 Hawaii Department of Budget and Finance, (Hawaii Pacific Health), 5.60%, 7/1/33 100,595 400 Hawaii Department of Budget and Finance, (Wilcox Memorial Hospital), 5.35%, 7/1/18 400,784 95 Hawaii Department of Budget and Finance, (Wilcox Memorial Hospital), 5.50%, 7/1/28 92,712 S e e notes to financ ial statem e nts 7 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Hospital (continued) $ 42,470 Highlands County, FL, Health Facilities Authority, (Adventist Health System), 5.25%, 11/15/36 $ 43,250,174 53,260 Illinois Finance Authority, (Provena Healthcare), 7.75%, 8/15/34 60,081,541 14,745 Indiana Health and Educational Facilities Authority, (Ascension Health), 5.00%, 11/15/36 15,162,284 39,000 Maryland Health and Higher Educational Facilities Authority, (Medstar Health), 4.75%, 5/15/42 36,370,620 2,155 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.00%, 11/15/38 1,978,850 20,000 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.25%, 11/15/46 18,633,000 20,790 Michigan Hospital Finance Authority, (McLaren Healthcare), 5.00%, 8/1/35 19,860,063 500 Mississippi Hospital Equipment and Facilities Authority, (Baptist Health System), 5.00%, 8/15/29 489,490 600 Mississippi Hospital Equipment and Facilities Authority, (South Central Regional Medical Center), 5.25%, 12/1/31 552,756 500 Monongalia County Building Commission, WV, (Monongalia General Hospital), 5.25%, 7/1/25 514,955 54,300 New York Dormitory Authority, (Memorial Sloan- Kettering Cancer Center), 5.00%, 7/1/36 57,410,304 12,795 New York Dormitory Authority, (NYU Hospital Center), 5.625%, 7/1/37 12,845,540 80,620 New York Dormitory Authority, (St. Lukes Roosevelt Hospital), 4.90%, 8/15/31 83,290,134 4,000 Oneida County, NY, Industrial Development Agency, (Elizabeth Medical Center), 6.00%, 12/1/29 3,594,600 41,400 Orange County, FL, Health Facilities Authority, (Orlando Regional Medical Center), 5.375%, 10/1/41 40,140,198 2,000 South Carolina Jobs-Economic Development Authority, (Kershaw County Medical Center Project), 6.00%, 9/15/38 2,015,080 63,000 South Miami, FL, Health Facilities Authority, (Baptist Health), 5.00%, 8/15/37 63,650,475 75,000 South Miami, FL, Health Facilities Authority, (Baptist Health), 5.00%, 8/15/42 75,432,375 23,690 Sullivan County, TN, Health, Educational and Facilities Board, (Wellmont Health System), Variable Rate, 5.44%, 9/1/32 20,119,443 2,500 West Orange, FL, Health Care District, 5.80%, 2/1/31 2,510,600 500 West Virginia Hospital Finance Authority, (Charleston Area Medical Center, Inc.), 5.625%, 9/1/32 515,110 8,475 Wisconsin Health and Educational Facilities Authority, (Wheaton Franciscan Healthcare), 5.125%, 8/15/30 7,787,084 8,865 Wisconsin Health and Educational Facilities Authority, (Wheaton Franciscan Healthcare), 5.25%, 8/15/31 8,171,668 $ 994,731,233 Principal Amount (000s omitted) Security Value Housing  4.0% $ 6,630 Arkansas Development Finance Authority, MFMR, (Park Apartments), (AMT), 5.95%, 12/1/28 $ 4,284,638 22,350 California Housing Finance Agency, (AMT), 4.75%, 8/1/42 17,747,017 35,320 California Housing Finance Agency, (AMT), 5.60%, 8/1/38 32,843,362 8,540 Lake Creek, CO, (Affordable Housing Corp.), 6.25%, 12/1/23 8,523,176 14,475 New Hampshire Housing Finance Authority, Multi- Family Housing, (AMT), 6.20%, 7/1/36 12,054,925 27,380 New Jersey Housing and Mortgage Finance Agency, Single Family Housing, (AMT), 4.625%, 10/1/27 26,107,925 10,640 Texas Student Housing Corp., (University of Northern Texas), 6.85%, 7/1/31 8,064,056 37,680 Virginia Housing Development Authority, (AMT), 4.90%, 1/1/33 37,625,364 23,335 Virginia Housing Development Authority, (AMT), 5.20%, 10/1/26 24,242,405 40,250 Virginia Housing Development Authority, (AMT), 5.875%, 7/1/35 42,249,620 6,940 Virginia Housing Development Authority, (AMT), Variable Rate, 22.763%, 10/1/35 8,080,242 18,345 Virginia Housing Development Authority, Series A, (AMT), 5.10%, 10/1/35 18,625,128 18,750 Virginia Housing Development Authority, Series A1, (AMT), 5.10%, 10/1/35 19,036,312 1,190 West Virginia Housing Development Fund, (AMT), 5.10%, 11/1/27 1,212,420 $ 260,696,590 Industrial Development Revenue  8.2% $ 6,365 Austin, TX, (CargoPort Development LLC), (AMT), 8.30%, 10/1/21 $ 6,253,994 1,980 Broward County, FL, (Lynxs CargoPort), (AMT), 6.75%, 6/1/19 1,762,081 2,250 Calhoun County, AR, Solid Waste Disposal Revenue, (Georgia-Pacific Corp.), (AMT), 6.375%, 11/1/26 2,193,930 2,460 Capital Trust Agency, FL, (Fort Lauderdale Project), (AMT), 5.75%, 1/1/32 1,817,719 4,000 Courtland, AL, Solid Waste Disposal, (Champion International Corp.), (AMT), 6.70%, 11/1/29 4,041,720 15,325 Denver, CO, City and County Special Facilities, (United Airlines), (AMT), 5.25%, 10/1/32 11,764,696 37,970 Denver, CO, City and County Special Facilities, (United Airlines), (AMT), 5.75%, 10/1/32 31,239,058 5,050 Hardeman County, TN, (Correctional Facilities Corp.), 7.75%, 8/1/17 4,781,946 300 Hawaii Department of Transportation Special Facilities, (Continental Airlines), (AMT), 7.00%, 6/1/20 296,421 40,000 Houston, TX, Airport System, (Continental Airlines), (AMT), 6.75%, 7/1/29 39,310,000 S e e notes to financ ial statem e nts 8 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Industrial Development Revenue (continued) $ 94,640 Liberty Development Corp., NY, (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 $ 97,501,914 49,775 Liberty Development Corp., NY, (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 53,190,560 200 Lowndes County, MS, (Weyerhaeuser), 6.80%, 4/1/22 221,296 10,000 Michigan Strategic Fund, (S.D. Warren), Series A, (AMT), 7.375%, 1/15/22 8,229,900 15,000 Michigan Strategic Fund, (S.D. Warren), Series B, (AMT), 7.375%, 1/15/22 12,344,850 3,500 Michigan Strategic Fund, (S.D. Warren), Series C, (AMT), 7.375%, 1/15/22 2,880,465 175 Mississippi Business Finance Corp., (Air Cargo), (AMT), 7.25%, 7/1/34 147,037 350 Mississippi Business Finance Corp., (Northrop Grumman Ship System), 4.55%, 12/1/28 325,553 5,025 New Jersey Economic Development Authority, (American Airlines, Inc.), (AMT), 7.10%, 11/1/31 3,750,057 18,820 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/29 17,484,909 4,950 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 9.00%, 6/1/33 5,211,855 36,000 New York, NY, Industrial Development Agency, (American Airlines, Inc. - JFK International Airport), (AMT), 7.625%, 8/1/25 36,606,240 3,000 New York, NY, Industrial Development Agency, (American Airlines, Inc. - JFK International Airport), (AMT), 7.75%, 8/1/31 3,074,580 10,000 New York, NY, Industrial Development Agency, (American Airlines, Inc. - JFK International Airport), (AMT), 8.00%, 8/1/12 10,141,800 12,000 New York, NY, Industrial Development Agency, (American Airlines, Inc. - JFK International Airport), (AMT), 8.00%, 8/1/28 12,543,720 12,500 New York, NY, Industrial Development Agency, (American Airlines, Inc. - JFK International Airport), (AMT), 8.50%, 8/1/28 12,834,500 5,000 Skowhegan, ME, (S.D. Warren), (AMT), 6.65%, 10/15/15 4,685,800 159,640 St. John Baptist Parish, LA, (Marathon Oil Corp.), 5.125%, 6/1/37 153,781,212 1,600 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 1,489,216 300 Warren County, MS, (International Paper), (AMT), 6.70%, 8/1/18 304,236 $ 540,211,265 Principal Amount (000s omitted) Security Value Insured-Bond Bank  0.0% $ 435 Mississippi Development Bank, (Capital Projects), (AMBAC), 5.00%, 7/1/24 $ 395,946 $ 395,946 Insured-Education  0.7% $ 2,000 Alabama State Board of Education, (Jefferson State Community College), (NPFG), 4.625%, 10/1/32 $ 2,002,360 30,145 Baldwin County, AL, Board of Education, (AMBAC), 4.50%, 7/1/37 30,438,009 9,145 Broward County, FL, Educational Facilities Authority, (Nova Southeastern University), (AGC), 4.50%, 4/1/36 8,923,600 300 Hawaii Department of Budget and Finance, (Chaminade University of Honolulu), (RADIAN), 4.75%, 1/1/36 261,777 500 Hawaii Department of Budget and Finance, (Mid Pacific Institute), (RADIAN), 4.625%, 1/1/36 424,220 500 University of Hawaii, (NPFG), 3.50%, 7/15/27 465,590 400 University of Hawaii, (NPFG), 4.50%, 7/15/32 406,108 500 West Virginia University, (FGIC), (NPFG), 4.75%, 10/1/35 505,320 500 West Virginia University, (NPFG), 5.25%, 4/1/28 568,460 $ 43,995,444 Insured-Electric Utilities  3.0% $ 11,200 California Pollution Control Financing Authority, (Pacific Gas and Electric Co.), Series B, (FGIC), (AMT), 4.75%, 12/1/23 $ 10,848,880 35,000 California Pollution Control Financing Authority, (Pacific Gas and Electric Co.), Series D, (FGIC), (AMT), 4.75%, 12/1/23 33,902,750 250 Hawaii Department of Budget and Finance, (Hawaiian Electric Co.), (AMBAC), (AMT), 5.75%, 12/1/18 253,000 53,925 Hawaii Department of Budget and Finance, (Hawaiian Electric Co.), (FGIC), (AMT), 4.60%, 5/1/26 50,174,516 500 Hawaii Department of Budget and Finance, (Hawaiian Electric Co.), (FGIC), (AMT), 4.80%, 1/1/25 484,195 40,660 Long Island, NY, Power Authority, (BHAC), 5.50%, 5/1/33 46,484,952 15,480 Los Angeles, CA, Department of Water and Power, (FSA), 4.625%, 7/1/37 15,729,073 38,190 Matagorda County, TX, Navigation District No. 1, (AEP Texas Central Co.), (NPFG), (AMT), 5.20%, 5/1/30 36,923,620 605 Mississippi Development Bank, (Municipal Energy), (XLCA), 5.00%, 3/1/41 559,970 130 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 140,847 S e e notes to financ ial statem e nts 9 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $ 750 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 $ 831,862 $ 196,333,665 Insured-Escrowed / Prerefunded  0.0% $ 65 Hawaii Airports System, (NPFG), (AMT), Escrowed to Maturity, 6.90%, 7/1/12 $ 69,629 250 Honolulu, HI, City and County Board Water Supply Systems, (FSA), Prerefunded to 7/1/11, 5.25%, 7/1/31 269,892 750 Jackson State University Educational Building Corp., MS, (FGIC), Prerefunded to 3/1/14, 5.00%, 3/1/29 860,070 150 Puerto Rico, (FSA), Prerefunded to 7/1/11, 5.125%, 7/1/30 161,939 $ 1,361,530 Insured-General Obligations  6.3% $ 40,000 California, (AGC), 5.00%, 11/1/37 $ 40,824,800 8,485 California, (FSA), 3.25%, 12/1/28 6,825,419 98,375 District of Columbia, (FGIC), (NPFG), 4.50%, 6/1/37 99,004,600 73,560 District of Columbia, (FGIC), (NPFG), 4.75%, 6/1/33 75,747,674 12,250 Frisco, TX, Independent School District, (FSA), 3.75%, 8/15/38 11,226,757 4,425 Geary County, KS, Unified School District #475, (NPFG), 3.00%, 9/1/26 3,691,114 1,000 Hawaii, (NPFG), 5.25%, 5/1/24 1,107,460 350 Hawaii County, (FGIC), (NPFG), 5.55%, 5/1/10 360,563 500 Hinds County, MS, (NPFG), 6.25%, 3/1/11 538,715 500 Honolulu, HI, City and County, (FSA), 5.00%, 7/1/29 546,255 300 Kauai County, HI, (NPFG), 5.00%, 8/1/24 316,863 13,625 Kendall Kane and Will Counties, IL, Community Unit School District No. 308, (FSA), 0.00%, 2/1/21 8,341,906 51,625 Los Angeles, CA, Unified School District, (Election of 2005), (FSA), 4.75%, 7/1/32 52,696,012 400 Mississippi Development Bank, (FSA), 4.50%, 10/1/36 402,136 200 Mississippi Development Bank, (Gulf Coast College District), (XLCA), 4.25%, 1/1/24 202,070 500 Mississippi Development Bank, (Hinds Community College District), (AGC), 5.375%, 10/1/33 551,020 500 Mississippi Development Bank, (Jackson Public School District), (FSA), 5.375%, 4/1/28 556,380 1,000 Monongalia County, WV, Board of Education, (NPFG), 5.00%, 5/1/33 1,046,020 10,000 Montgomery County, TX, (Municipal Utility District No. 46 Waterworks and Sewer), (AMBAC), 4.00%, 3/1/30 9,489,000 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 10,655 San Juan, CA, Unified School District, (FSA), 0.00%, 8/1/24 $ 5,094,369 89,460 Texas, (Transportation Commission-Mobility Fund), (FGIC), (NPFG), 4.50%, 4/1/35 90,111,269 1,700 West Virginia, (FGIC), (NPFG), 0.00%, 11/1/19 1,215,483 1,000 West Virginia, (FGIC), (NPFG), 0.00%, 11/1/21 648,170 2,000 West Virginia, (FGIC), (NPFG), 0.00%, 11/1/26 999,700 $ 411,543,755 Insured-Hospital  0.8% $ 750 Gulfport, MS, (Gulfport Memorial Hospital), (NPFG), 6.20%, 7/1/18 $ 750,923 285 Hinds County, MS, (Mississippi Methodist Hospital), (AMBAC), 5.60%, 5/1/12 301,635 6,340 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/42 6,419,187 38,800 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/47 39,178,688 1,880 New Jersey Health Care Facilities Financing Authority, (Meridian Health Center), (AGC), 5.00%, 7/1/38 1,982,046 6 Osceola County, FL, Industrial Development Authority, Community Provider Pooled Loan-93 Program, (FSA), 7.75%, 7/1/10 6,035 995 West Virginia Health Facilities Authority, (West Virginia University Medical Corp.), (NPFG), 6.10%, 1/1/18 996,333 5,000 Wisconsin Health and Educational Facilities Authority, (Ministry Health Care), (NPFG), 5.125%, 2/15/22 5,101,300 $ 54,736,147 Insured-Housing  0.2% $ 3,000 Florida Housing Finance Authority, (Brittany of Rosemont), (AMBAC), (AMT), 6.875%, 8/1/26 $ 3,004,320 10,000 Rhode Island Housing and Mortgage Finance Corp., (Rental Housing Program), (FSA), (AMT), 5.50%, 10/1/49 10,104,000 $ 13,108,320 Insured-Lease Revenue / Certificates of Participation  1.4% $ 805 Hawaii State Housing Development Corp., (Kapolei Office), (FSA), 5.00%, 11/1/31 $ 850,152 83,025 Hudson Yards, NY, Infrastructure Corp., (NPFG), 4.50%, 2/15/47 75,703,855 7,390 Jackson County, MO, (Harry S. Truman Sports Complex), (AMBAC), 4.50%, 12/1/31 7,493,608 250 Mississippi Development Bank, (Capital Projects & Equipment), (FSA), 5.25%, 7/1/26 276,963 S e e notes to financ ial statem e nts 10 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Lease Revenue / Certificates of Participation (continued) $ 250 Mississippi Development Bank, Special Obligation Bond, (Harrison County Project), (AGC), 4.75%, 10/1/28 $ 267,460 250 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 301,953 500 West Virginia Economic Development Authority, (West Virginia University), (AMBAC), 5.00%, 7/15/31 505,805 1,685 Western Regional Jail Authority, VA, (NPFG), 4.25%, 6/1/34 1,699,862 2,760 Western Regional Jail Authority, VA, (NPFG), 4.25%, 6/1/39 2,774,959 $ 89,874,617 Insured-Other Revenue  4.4% $ 89,400 Golden State Tobacco Securitization Corp., CA, (AGC), 5.00%, 6/1/45 $ 88,951,212 46,605 Golden State Tobacco Securitization Corp., CA, (FSA), 0.00%, 6/1/25 19,994,943 50,700 Golden State Tobacco Securitization Corp., CA, (FSA), 0.00%, 6/1/26 20,217,639 68,155 Harris County-Houston, TX, Sports Authority, (NPFG), 0.00%, 11/15/34 12,270,626 25,000 Harris County-Houston, TX, Sports Authority, (NPFG), 0.00%, 11/15/41 2,529,250 13,645 Massachusetts Development Finance Agency, (WGBH Educational Foundation), (AGC), 4.50%, 1/1/39 13,662,739 11,725 New York, NY, Industrial Development Agency, (Queens Baseball Stadium), (AGC), 6.375%, 1/1/39 13,860,005 6,085 New York, NY, Industrial Development Agency, (Queens Baseball Stadium), (AGC), 6.50%, 1/1/46 7,215,106 50,000 New York, NY, Industrial Development Agency, (Yankee Stadium), (AGC), 7.00%, 3/1/49 61,767,500 54,375 New York, NY, Industrial Development Agency, (Yankee Stadium), (NPFG), 4.75%, 3/1/46 50,888,475 $ 291,357,495 Insured-Ports  0.5% $ 36,915 Alabama State Dock Authority, (NPFG), (AMT), 4.50%, 10/1/36 $ 31,716,999 $ 31,716,999 Insured-Special Tax Revenue  8.5% $ 13,305 Illinois Sports Facility Authority, (AMBAC), 0.00%, 6/15/23 $ 6,570,142 31,010 Illinois Sports Facility Authority, (AMBAC), 0.00%, 6/15/24 14,377,166 9,500 Illinois Sports Facility Authority, (AMBAC), 0.00%, 6/15/25 4,138,770 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) $ 43,225 Louisiana Gas and Fuels Tax, (FGIC), (NPFG), 4.50%, 5/1/41 $ 43,591,548 2,970 Massachusetts Bay Transportation Authority, (NPFG), 4.00%, 7/1/33 2,894,206 10,000 Massachusetts, Special Obligation, Dedicated Tax Revenue, (FGIC), (NPFG), 5.50%, 1/1/29 11,969,900 6,000 Massachusetts, Special Obligation, Dedicated Tax Revenue, (FGIC), (NPFG), 5.50%, 1/1/30 7,138,560 14,715 Metropolitan Pier and Exposition Authority, IL, (McCormick Place Expansion), (NPFG), 0.00%, 12/15/24 7,174,004 106,655 Metropolitan Pier and Exposition Authority, IL, (McCormick Place Expansion), (NPFG), 0.00%, 12/15/32 31,747,994 84,310 Miami-Dade County, FL, Professional Sports Franchise Facilities, (AGC), 0.00%, 10/1/35 18,033,066 218,400 Miami-Dade County, FL, Professional Sports Franchise Facilities, (AGC), 0.00%, 10/1/44 26,297,544 156,345 Miami-Dade County, FL, Professional Sports Franchise Facilities, (AGC), 0.00%, 10/1/45 17,627,899 70,970 Miami-Dade County, FL, Professional Sports Franchise Facilities, (AGC), 0.00%, 10/1/48 6,521,433 189,025 Miami-Dade County, FL, Professional Sports Franchise Facilities, (AGC), 0.00%, 4/1/49 16,781,639 36,840 New York, NY, Transitional Finance Authority, (FGIC), (NPFG), 4.25%, 1/15/34 35,538,443 29,200 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 4.75%, 11/15/45 28,035,504 13,145 New York Urban Development Corp., Personal Income Tax, (NPFG), 4.50%, 3/15/37 13,376,221 745 Opa-Locka, FL, Capital Improvement, (FGIC), (NPFG), 7.00%, 1/1/14 748,494 95 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/28 28,585 3,780 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/29 1,050,840 800 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/43 77,120 2,675 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/42 277,264 1,729,830 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 130,775,148 156,820 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 22,822,015 311,055 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 42,577,208 248,550 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 31,841,740 9,185 Regional Transportation Authority, LA, (FGIC), (NPFG), 0.00%, 12/1/15 6,614,853 9,500 Regional Transportation Authority, LA, (FGIC), (NPFG), 0.00%, 12/1/21 4,516,110 S e e notes to financ ial statem e nts 11 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) $ 31,935 San Jose, CA, Redevelopment Agency, (Merged Area), (XLCA), 4.25%, 8/1/36 $ 25,569,716 4,140 Sunrise, FL, Public Facilities, (NPFG), 0.00%, 10/1/16 3,216,283 $ 561,929,415 Insured-Student Loan  2.2% $ 76,340 Massachusetts Educational Financing Authority, (AGC), (AMT), 6.35%, 1/1/30 $ 81,162,398 10,000 Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.70%, 1/1/27 9,347,700 50,190 Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.70%, 1/1/33 44,424,173 6,200 New Jersey Higher Education Assistance Authority, (AGC), (AMT), 6.125%, 6/1/30 6,667,294 $ 141,601,565 Insured-Transportation  7.9% $ 10,000 Chicago, IL, (OHare International Airport), (AMBAC), (AMT), 5.375%, 1/1/32 $ 9,903,100 44,295 Chicago, IL, (OHare International Airport), (FSA), 4.50%, 1/1/38 43,872,426 9,895 Chicago, IL, (OHare International Airport), (FSA), (AMT), 5.25%, 1/1/30 10,037,092 48,990 Clark County, NV, Airport Authority, (FGIC), (NPFG), 5.00%, 7/1/36 49,710,153 25,895 Dallas-Fort Worth, TX, International Airport, (AMBAC), (FSA), 5.00%, 11/1/32 26,007,643 13,335 E-470 Public Highway Authority, CO, (NPFG), 0.00%, 9/1/37 2,040,388 22,385 E-470 Public Highway Authority, CO, (NPFG), 0.00%, 9/1/38 3,224,112 900 Hawaii, Harbor System Revenue, (FSA), (AMT), 5.00%, 1/1/23 919,773 500 Hawaii, Harbor System Revenue, (FSA), (AMT), 5.00%, 1/1/31 503,965 575 Hawaii Airports System, (FGIC), (NPFG), (AMT), 5.25%, 7/1/21 582,682 250 Hawaii, Highway Revenue, (FSA), 5.00%, 7/1/22 264,628 250 Jackson, MS, Municipal Airport Authority, (AMBAC), 5.00%, 10/1/31 258,370 3,045 Maryland Transportation Authority, (FSA), 4.50%, 7/1/41 3,103,738 29,500 Metropolitan Washington, DC, Airport Authority System, (NPFG), (AMT), 5.00%, 10/1/35 29,896,480 7,620 Miami-Dade County, FL, Aviation Revenue, (Miami International Airport), (AGC), (CIFG), (AMT), 5.00%, 10/1/38 7,596,835 Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $ 52,480 Miami-Dade County, FL, Aviation Revenue, (Miami International Airport), (FSA), (AMT), 5.25%, 10/1/41 $ 53,273,498 16,445 Minneapolis and St. Paul, MN, Metropolitan Airport Commission, (AMBAC), 4.50%, 1/1/32 16,748,739 22,410 New Jersey Transportation Trust Fund Authority, (Transportation System), (AMBAC), 4.75%, 12/15/37 23,068,630 104,265 North Texas Tollway Authority, (AGC), 0.00%, 1/1/33 27,652,121 58,690 North Texas Tollway Authority, (AGC), 0.00%, 1/1/42 45,563,981 26,945 Port Authority of New York and New Jersey, (AGC), (AMT), 4.50%, 9/1/35 26,944,192 20,995 Port Authority of New York and New Jersey, (FSA), (AMT), 4.25%, 12/1/32 19,400,850 13,925 Port Authority of New York and New Jersey, (FSA), (AMT), 4.50%, 12/1/36 13,889,491 1,180 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 1,349,548 1,070 Puerto Rico Highway and Transportation Authority, (NPFG), 5.25%, 7/1/32 1,091,379 39,705 San Jose, CA, Airport, (AMBAC), (BHAC), (FSA), (AMT), 5.00%, 3/1/37 40,268,414 21,420 San Jose, CA, Airport, (AMBAC), (BHAC), (FSA), (AMT), 6.00%, 3/1/47 22,836,933 2,460 South Carolina Transportation Infrastructure Bank, (AMBAC), (XLCA), 4.50%, 10/1/32 2,476,162 15,270 Tampa-Hillsborough County, FL, Expressway Authority, (AMBAC), 4.00%, 7/1/34 13,390,110 46,300 Texas Turnpike Authority, (AMBAC), 0.00%, 8/15/22 24,255,181 250 West Virginia Parkways, Economic Development and Tourism Authority, (FGIC), (NPFG), 5.25%, 5/15/19 292,677 $ 520,423,291 Insured-Water and Sewer  3.2% $ 10,445 Castaic Lake, CA, Water Agency Certificates of Participation, (Water System Improvements), (AMBAC), 0.00%, 8/1/21 $ 5,798,228 1,500 East Baton Rouge, LA, Sewer Commission, (FSA), 4.50%, 2/1/31 1,533,105 1,890 East Baton Rouge, LA, Sewer Commission, (FSA), 4.50%, 2/1/36 1,916,951 300 Gautier, MS, Utility District, (FGIC), (NPFG), 5.125%, 3/1/19 310,740 1,000 Honolulu, HI, City and County Wastewater System, (FGIC), (NPFG), 0.00%, 7/1/18 730,190 600 Honolulu, HI, City and County Wastewater System, (NPFG), 4.50%, 7/1/37 604,656 S e e notes to financ ial statem e nts 12 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Water and Sewer (continued) $ 250 Jackson, MS, Water and Sewer System, (FSA), 4.75%, 9/1/24 $ 264,883 50,585 Louisville and Jefferson County, KY, Metropolitan Sewer District and Drainage System, (AGC), 4.25%, 5/15/38 50,910,262 500 Martinsburg, WV, Water and Sewer, (NPFG), 5.00%, 9/1/31 502,630 250 Mississippi Development Bank, (Desoto County Regional Utility Authority), (AMBAC), 5.00%, 7/1/32 258,915 52,290 New York, NY, Municipal Finance Authority, (BHAC), (FSA), 4.25%, 6/15/39 52,629,362 34,770 New York, NY, Municipal Finance Authority, (FGIC), (NPFG), 4.50%, 6/15/39 34,970,623 33,025 New York, NY, Municipal Finance Authority, (FSA), 4.50%, 6/15/39 33,236,030 1,695 Pearland, TX, Waterworks and Sewer Systems, (FSA), 4.50%, 9/1/34 1,716,357 20,485 Spartanburg, SC, Sanitation Sewer District, (NPFG), 4.00%, 3/1/40 17,495,419 750 West Virginia Water Development Authority, (AMBAC), 5.00%, 10/1/28 777,165 500 West Virginia Water Development Authority, (Loan Program II), (AMBAC), 5.00%, 11/1/33 518,130 500 West Virginia Water Development Authority, (Loan Program III), (AMBAC), (AMT), 5.65%, 7/1/40 505,375 500 West Virginia Water Development Authority, (Loan Program IV), (AMBAC), 4.75%, 11/1/35 511,650 750 West Virginia Water Development Authority, (Loan Program IV), (FSA), 5.00%, 11/1/44 774,982 1,000 West Virginia Water Development Authority, (West Virginia Infrastructure Jobs Program), (FSA), 4.75%, 10/1/45 1,019,090 500 Wheeling, WV, Waterworks and Sewer System, (FSA), 4.75%, 6/1/36 511,735 $ 207,496,478 Lease Revenue / Certificates of Participation  1.8% $ 38,660 Mohave County, AZ, Industrial Development Authority, (Mohave Prison LLC), 8.00%, 5/1/25 $ 44,444,696 71,950 New York, NY, Transitional Finance Authority, (Building Aid), 4.50%, 1/15/38 71,831,282 $ 116,275,978 Nursing Home  0.7% $ 8,775 Hillsborough County, FL, Industrial Development Authority, (Tampa Bay Retirement Center), 7.50%, 6/1/25 $ 7,713,137 12,315 Massachusetts Industrial Finance Agency, (Age Institute of Massachusetts), 8.05%, 11/1/25 12,326,823 Principal Amount (000s omitted) Security Value Nursing Home (continued) $ 10,960 Mississippi Business Finance Corp., (Magnolia Healthcare), 7.99%, 7/1/25 $ 9,209,907 9,685 Montgomery County, PA, Industrial Development Authority, (Advancement of Geriatric Health Care Institute), 8.375%, 7/1/23 9,695,363 3,500 Orange County, FL, Health Facilities Authority, (Westminster Community Care), 6.60%, 4/1/24 3,503,150 3,500 Orange County, FL, Health Facilities Authority, (Westminster Community Care), 6.75%, 4/1/34 3,364,550 1,915 Westmoreland County, PA, Industrial Development Authority, (Highland Health Systems, Inc.), 9.25%, 6/1/22 1,609,998 $ 47,422,928 Other Revenue  6.7% $ 762,795 Buckeye Tobacco Settlement Financing Authority, OH, 0.00%, 6/1/47 $ 33,036,651 6,800 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 271,184 2,195 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 45,283 79,230 Golden State Tobacco Securitization Corp., CA, 5.00%, 6/1/45 74,589,499 33,100 Golden State Tobacco Securitization Corp., CA, 5.75%, 6/1/47 27,703,376 10,000 Main Street National Gas, Inc., GA, 5.50%, 9/15/28 10,034,800 40,855 Michigan Tobacco Settlement Finance Authority, 6.00%, 6/1/48 34,391,330 27,650 Michigan Tobacco Settlement Finance Authority, 6.875%, 6/1/42 26,125,656 12,000 Non-Profit Preferred Funding Trust, Various States, 4.47%, 9/15/37 9,471,480 19,000 Non-Profit Preferred Funding Trust, Various States, 4.72%, 9/15/37 14,352,600 21,350 Northern Tobacco Securitization Corp., AK, 0.00%, 6/1/46 977,190 20,625 Salt Verde, AZ, Financial Corp., Senior Gas Revenue, 5.00%, 12/1/37 19,869,506 1,000 Seminole Tribe, FL, 5.25%, 10/1/27 921,220 2,100 Seminole Tribe, FL, 5.75%, 10/1/22 2,071,671 23,300 Silicon Valley Tobacco Securitization Authority, CA, 0.00%, 6/1/36 2,504,750 15,000 Silicon Valley Tobacco Securitization Authority, CA, 0.00%, 6/1/41 1,045,500 27,555 Silicon Valley Tobacco Securitization Authority, CA, Class A, 0.00%, 6/1/47 1,159,514 14,000 Silicon Valley Tobacco Securitization Authority, CA, Class B, 0.00%, 6/1/47 589,120 5,000 Tennessee Energy Acquisition Corp., Gas Revenue, 5.00%, 2/1/20 4,988,900 S e e notes to financ ial statem e nts 13 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Other Revenue (continued) $ 9,750 Tennessee Energy Acquisition Corp., Gas Revenue, 5.00%, 2/1/22 $ 9,666,150 86,665 Texas Municipal Gas Acquisition and Supply Corp., 5.625%, 12/15/17 91,600,572 27,925 Texas Municipal Gas Acquisition and Supply Corp., 6.25%, 12/15/26 30,692,926 32,000 Tobacco Settlement Financing Corp., NJ, 5.00%, 6/1/41 24,279,360 102,710 Tobacco Settlement Financing Corp., VA, 0.00%, 6/1/47 4,645,573 13,070 Tobacco Settlement Financing Corp., VA, 5.00%, 6/1/47 10,293,671 1,775 Tobacco Settlement Management Authority, SC, Escrowed to Maturity, 6.375%, 5/15/30 2,299,122 500 West Virginia School Building Authority, 5.00%, 7/1/28 541,965 1,575 Willacy County, TX, Local Government Corp., 6.00%, 9/1/10 1,565,377 $ 439,733,946 Pooled Loans  0.4% $ 25,530 Rickenbacker Port Authority, OH, Oasbo Expanded Asset Pool Loan, 5.375%, 1/1/32 $ 28,533,349 $ 28,533,349 Senior Living / Life Care  0.6% $ 6,035 Arizona Health Facilities Authority, (Care Institute, Inc. - Mesa), 7.625%, 1/1/26 $ 4,044,777 275 Kansas City, MO, Industrial Development Authority, (Kingswood United Methodist Manor), 5.375%, 11/15/09 275,300 9,345 New Jersey Economic Development Authority, (Forsgate), (AMT), 8.625%, 6/1/25 6,364,132 16,435 North Miami, FL, Health Care Facilities Authority, (Imperial Club), 6.125%, 1/1/42 9,835,526 1,750 Plantation Health Facilities Authority, FL, (Covenant Village of Florida), 5.125%, 12/1/22 1,717,852 7,915 Roseville, MN, Elder Care Facility, (Care Institute, Inc. - Roseville), 7.75%, 11/1/23 5,674,422 12,140 St. Paul, MN, Housing and Redevelopment Authority, (Care Institute, Inc. - Highland), 8.75%, 11/1/24 9,465,194 $ 37,377,203 Special Tax Revenue  1.6% $ 230 Covington Park, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/21 $ 231,548 1,180 Covington Park, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/31 1,079,476 Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 13,030 Denver, CO, Urban Renewal Authority, 8.00%, 12/1/24 $ 7,843,018 415 Dupree Lakes, FL, Community Development District, 5.00%, 11/1/10 323,077 530 Dupree Lakes, FL, Community Development District, 5.00%, 5/1/12 362,483 985 Dupree Lakes, FL, Community Development District, 5.375%, 5/1/37 686,565 940 Fishhawk, FL, Community Development District, 6.125%, 5/1/34 821,325 225 Gateway Services, FL, Community Development District, 6.50%, 5/1/33 198,466 645 Heritage Harbor South, FL, Community Development District, (Capital Improvements), 6.20%, 5/1/35 619,426 465 Heritage Harbor South, FL, Community Development District, (Capital Improvements), 6.50%, 5/1/34 464,400 1,220 Heritage Springs, FL, Community Development District, 5.25%, 5/1/26 1,048,773 180 Longleaf, FL, Community Development District, 6.20%, 5/1/09 89,964 28,830 Massachusetts Bay Transportation Authority, 5.25%, 7/1/34 32,018,310 880 New River, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/13 393,149 355 New River, FL, Community Development District, (Capital Improvements), 5.35%, 5/1/38 153,779 1,150 North Springs, FL, Improvement District, (Heron Bay), 5.20%, 5/1/27 751,973 476,395 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 30,741,769 7,870 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 8,208,095 2,230 River Hall, FL, Community Development District, (Capital Improvements), 5.45%, 5/1/36 1,288,293 6,895 Scottsdale, AZ, (Municipal Property Corp.), 4.50%, 7/1/32 7,052,413 945 Southern Hills Plantation I, FL, Community Development District, 5.80%, 5/1/35 569,797 1,670 Sterling Hill, FL, Community Development District, 6.20%, 5/1/35 1,549,142 6,110 University Square, FL, Community Development District, 6.75%, 5/1/20 6,140,428 250 Virgin Islands Public Finance Authority, 5.625%, 10/1/25 251,340 425 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 455,685 400 West Palm Beach, FL, Community Redevelopment Agency, (Northwood Pleasant Community), 5.00%, 3/1/29 400,200 S e e notes to financ ial statem e nts 14 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 2,870 West Palm Beach, FL, Community Redevelopment Agency, (Northwood Pleasant Community), 5.00%, 3/1/35 $ 2,754,253 $ 106,497,147 Transportation  9.2% $ 2,345 Florida Mid-Bay Bridge Authority, 6.10%, 10/1/22 $ 2,193,279 250 Hawaii, Highway Revenue, 5.50%, 7/1/18 305,760 6,370 Metropolitan Transportation Authority, NY, 4.50%, 11/15/37 6,399,875 84,000 Metropolitan Transportation Authority, NY, 4.50%, 11/15/38 84,222,600 19,475 Metropolitan Transportation Authority, NY, 6.25%, 11/15/23 22,967,841 54,610 Miami-Dade County, FL, (Miami International Airport), 5.50%, 10/1/36 58,289,622 265 New Jersey Turnpike Authority, 5.25%, 1/1/40 286,346 170,330 New Jersey Transportation Trust Fund Authority, (Transportation System), 0.00%, 12/15/35 41,594,586 91,425 New Jersey Transportation Trust Fund Authority, (Transportation System), 0.00%, 12/15/36 21,112,775 108,655 New Jersey Transportation Trust Fund Authority, (Transportation System), 0.00%, 12/15/38 22,400,315 168,580 New Jersey Transportation Trust Fund Authority, (Transportation System), 0.00%, 12/15/38 34,853,915 55,250 New Jersey Transportation Trust Fund Authority, (Transportation System), 5.875%, 12/15/38 61,939,117 66,265 North Texas Tollway Authority, 5.75%, 1/1/38 69,999,033 2,870 Port Authority of New York and New Jersey, (AMT), 4.75%, 12/1/34 2,927,831 101,490 Port Authority of New York and New Jersey, (AMT), 4.75%, 4/15/37 103,486,308 28,890 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 30,930,693 38,980 Triborough Bridge and Tunnel Authority, NY, 5.25%, 11/15/34 42,986,169 $ 606,896,065 Water and Sewer  3.4% $ 27,660 Massachusetts Water Resources Authority, 4.00%, 8/1/46 $ 25,293,134 34,800 Metropolitan Water District of Southern California, (Waterworks Revenue Authorization), 5.00%, 7/1/37 37,446,366 250 Mississippi Development Bank, (Desoto County Regional Utility Authority), 5.25%, 7/1/28 261,390 250 Mississippi Development Bank, (Desoto County Regional Utility Authority), 5.25%, 7/1/31 258,735 Principal Amount (000s omitted) Security Value Water and Sewer (continued) $ 11,440 New York, NY, Municipal Water Finance Authority, (Water and Sewer System), 4.25%, 6/15/33 $ 11,322,969 14,450 New York, NY, Municipal Water Finance Authority, (Water and Sewer System), 4.50%, 6/15/32 14,667,761 6,615 New York, NY, Municipal Water Finance Authority, (Water and Sewer System), 4.50%, 6/15/38 6,657,270 17,880 New York, NY, Municipal Water Finance Authority, (Water and Sewer System), 4.75%, 6/15/33 18,607,835 40,000 New York, NY, Municipal Water Finance Authority, (Water and Sewer System), 5.25%, 6/15/40 44,424,400 42,030 New York, NY, Municipal Water Finance Authority, (Water and Sewer System), 5.75%, 6/15/40 48,273,977 16,000 Upper Occoquan, VA, Sewer Authority, 4.50%, 7/1/38 16,447,200 $ 223,661,037 Total Tax-Exempt Investments  112.3% (identified cost $7,249,766,673) $7,385,028,446 Other Assets, Less Liabilities  (12.3)% $ (808,661,587) Net Assets  100.0% $6,576,366,859 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. RADIAN - Radian Group, Inc. SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. At September 30, 2009, the concentration of the Funds investments in the various states, determined as a percentage of net assets, is as follows: New York 22.2% Texas 15.9% California 16.1% Others, representing less than 10% individually 58.1% The Fund invests primarily in debt securities issued by municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at September 30, S e e notes to financ ial statem e nts 15 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 PORTFOLIO OF INVESTMENTS CO N T  D 2009, 34.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0% to 12.3% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (3) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2009, the aggregate value of these securities is $37,373,707 or 0.6% of the Funds net assets. (4) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at September 30, 2009. (5) Security is subject to a shortfall agreement which may require the Fund to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Fund could ultimately be required to make under the agreement is $27,760,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. (6) Security is in default with respect to scheduled principal payments. (7) Security is in default and is making only partial interest payments. (8) Defaulted matured bond. S e e notes to financ ial statem e nts 16 Eaton Vance National Municipals Fund as of Se pte m be r 30, 200 FINANCIAL STATEMENTS S t a t e m e n t o f A s s e t s a n d L i a b i l i t i e s As of September 30, 2009 Assets Investments, at value (identified cost, $7,249,766,673) $7,385,028,446 Cash 114,829 Interest receivable 102,781,113 Receivable for investments sold 36,075,847 Receivable for Fund shares sold 19,028,185 Receivable for variation margin on open financial futures contracts 1,750,000 Total assets $ 7,544,778,420 Liabilities Payable for floating rate notes issued $ 866,109,000 Demand note payable 7,400,000 Payable for investments purchased 63,199,997 Payable for Fund shares redeemed 15,213,458 Distributions payable 10,208,650 Payable to affiliates: Investment adviser fee 1,768,326 Distribution and service fees 2,156,822 Interest expense and fees payable 1,344,635 Accrued expenses 1,010,673 Total liabilities $ 968,411,561 Net Assets $ 6,576,366,859 Sources of Net Assets Paid-in capital $7,254,364,967 Accumulated net realized loss (812,958,174) Accumulated undistributed net investment income 4,422,280 Net unrealized appreciation 130,537,786 Net Assets $ 6,576,366,859 Class A Shares Net Assets $4,811,294,775 Shares Outstanding 479,038,481 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 10.04 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 10.54 Class B Shares Net Assets $ 179,656,708 Shares Outstanding 17,880,838 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.05 Class C Shares Net Assets $1,367,785,258 Shares Outstanding 136,132,482 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.05 Class I Shares Net Assets $ 217,630,118 Shares Outstanding 21,666,234 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 10.04 On sales of $25,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S t a t e m e n t o f O p e r a t i o n s For the Year Ended September 30, 2009 Investment Income Interest $ 375,487,096 Total investment income $ 375,487,096 Expenses Investment adviser fee $ 19,010,594 Distribution and service fees Class A 9,842,227 Class B 1,416,261 Class C 10,874,329 Trustees fees and expenses 50,500 Custodian fee 833,094 Transfer and dividend disbursing agent fees 2,212,147 Legal and accounting services 159,669 Printing and postage 392,384 Registration fees 231,891 Interest expense and fees 11,973,611 Miscellaneous 511,397 Total expenses $ 57,508,104 Deduct  Reduction of custodian fee $ 34,358 Total expense reductions $ 34,358 Net expenses $ 57,473,746 Net investment income $ 318,013,350 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (310,626,158) Financial futures contracts (247,976,084) Swap contracts (2,741,922) Net realized loss $ (561,344,164) Change in unrealized appreciation (depreciation)  Investments $1,223,912,363 Financial futures contracts (13,752,584) Swap contracts (125,136) Net change in unrealized appreciation (depreciation) $ 1,210,034,643 Net realized and unrealized gain $ 648,690,479 Net increase in net assets from operations $ 966,703,829 S e e notes to financ ial statem e nts 17 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s Increase (Decrease) Year Ended Year Ended in Net Assets September 30, 2009 September 30, 2008 From operations  Net investment income $ 318,013,350 $ 296,135,842 Net realized loss from investment transactions, financial futures contracts and swap contracts (561,344,164) (253,787,793) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 1,210,034,643 (1,164,084,764) Net increase (decrease) in net assets from operations $ 966,703,829 $ (1,121,736,715) Distributions to shareholders  From net investment income Class A $ (241,771,751) $ (226,429,897) Class B (7,752,057) (6,823,386) Class C (59,327,988) (53,946,313) Class I (10,957,709) (7,612,886) Total distributions to shareholders $ (319,809,505) $ (294,812,482) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 1,130,529,917 $ 1,799,648,475 Class B 28,816,819 31,126,752 Class C 341,933,286 500,609,186 Class I 227,525,103 149,872,335 Net asset value of shares issued to shareholders in payment of distributions declared Class A 145,210,084 140,212,806 Class B 4,359,324 3,925,847 Class C 33,405,104 29,833,080 Class I 7,953,336 5,730,011 Cost of shares redeemed Class A (1,124,693,895) (1,555,404,030) Class B (26,561,930) (30,916,238) Class C (286,833,537) (422,628,598) Class I (186,831,329) (115,212,306) Issued in connection with tax-free reorganizations (see Note 12) Class A 193,731,072  Class B 22,585,159  Class C 4,387,977  Net asset value of shares exchanged Class A 6,198,976 2,213,067 Class B (6,198,976) (2,213,067) Net increase in net assets from Fund share transactions $ 515,516,490 $ 536,797,320 Net increase (decrease) in net assets $ 1,162,410,814 $ (879,751,877) Net Assets At beginning of year $ 5,413,956,045 $ 6,293,707,922 At end of year $ 6,576,366,859 $ 5,413,956,045 Accumulated undistributed net investment income included in net assets At end of year $ 4,422,280 $ 8,258,293 S t a t e m e n t o f C a s h F l o w s Year Ended Cash Flows From Operating Activities September 30, 2009 Net increase in net assets from operations $ 966,703,829 Adjustments to reconcile net increase in net assets from operations to net cash provided by (used in) operating activities: Investments purchased (2,872,599,785) Investments sold 3,040,718,804 Net accretion/amortization of premium (discount) (41,133,526) Decrease in interest receivable 4,792,295 Increase in receivable for investments sold (20,238,424) Decrease in receivable for variation margin on open financial futures contracts 72,625,000 Decrease in receivable for open swap contracts 125,136 Increase in payable for investments purchased 51,324,139 Decrease in payable for when-issued securities (25,536,171) Decrease in payable for variation margin on open financial futures contracts (1,803) Decrease in payable for closed swap contracts (329,881) Increase in payable to affiliate for investment adviser fee 140,865 Increase in payable to affiliate for distribution and service fees 376,593 Decrease in interest expense and fees payable (6,876,602) Increase in accrued expenses 13,064 Net change in unrealized (appreciation) depreciation from investments (1,223,912,363) Net realized loss on investments 310,626,158 Net cash provided by operating activities $ 256,817,328 Cash Flows From Financing Activities Proceeds from Fund shares sold $ 1,726,448,095 Fund shares redeemed (1,639,679,731) Distributions paid, net of reinvestments (128,763,584) Proceeds from secured borrowings 361,547,000 Repayments of secured borrowings (449,887,000) Decrease in demand note payable (131,900,000) Decrease in due to custodian (23,585) Cash acquired in connection with tax free reorganizations (see Note 12) 5,556,306 Net cash used in financing activities $ (256,702,499) Net increase in cash $ 114,829 Cash at beginning of year $  Cash at end of year $ 114,829 Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of: Reinvestment of dividends and distributions $ 190,927,848 Issuance of Fund shares in connection with tax-free reorganizations (see Note 12) $ 220,704,208 Noncash operating activities not included herein consist of: Acquisition of net assets in connection with tax-free reorganizations (see Note 12), less cash acquired $ 215,147,902 Cash paid for interest and fees $ 18,850,213 S e e notes to financ ial statem e nts 18 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Class A Year Ended September 30, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.060 $ 11.490 $ 11.780 $ 11.270 $ 10.920 Income (Loss) From Operations Net investment income $ 0.527 $ 0.533 $ 0.521 $ 0.565 $ 0.574 Net realized and unrealized gain (loss) 0.984 (2.431) (0.290) 0.478 0.355 Total income (loss) from operations $ 1.511 $ (1.898) $ 0.231 $ 1.043 $ 0.929 Less Distributions From net investment income $ (0.531) $ (0.532) $ (0.521) $ (0.533) $ (0.579) Total distributions $ (0.531) $ (0.532) $ (0.521) $ (0.533) $ (0.579) Net asset value  End of year $ 10.040 $ 9.060 $ 11.490 $ 11.780 $ 11.270 Total Return 17.97% (17.03)% 1.95% 9.50% 8.69% Ratios/Supplemental Data Net assets, end of year (000s omitted) $4,811,295 $3,987,956 $4,647,177 $3,259,363 $2,147,435 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.70% 0.64% 0.64% 0.72% 0.77% Interest and fee expense 0.23% 0.46% 0.62% 0.61% 0.44% Total expenses before custodian fee reduction 0.93% 1.10% 1.26% 1.33% 1.21% Expenses after custodian fee reduction excluding interest and fees 0.70% 0.63% 0.63% 0.71% 0.76% Net investment income 6.22% 5.00% 4.44% 4.93% 5.14% Portfolio Turnover 46% 64% 65% 58% 54% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 19 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Class B Year Ended September 30, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.060 $ 11.490 $ 11.780 $ 11.270 $10.920 Income (Loss) From Operations Net investment income $ 0.464 $ 0.454 $ 0.434 $ 0.478 $ 0.482 Net realized and unrealized gain (loss) 0.992 (2.435) (0.290) 0.480 0.364 Total income (loss) from operations $ 1.456 $ (1.981) $ 0.144 $ 0.958 $ 0.846 Less Distributions From net investment income $ (0.466) $ (0.449) $ (0.434) $ (0.448) $ (0.496) Total distributions $ (0.466) $ (0.449) $ (0.434) $ (0.448) $ (0.496) Net asset value  End of year $ 10.050 $ 9.060 $ 11.490 $ 11.780 $11.270 Total Return 17.18% (17.69)% 1.20% 8.69% 8.15% Ratios/Supplemental Data Net assets, end of year (000s omitted) $179,657 $138,052 $173,176 $140,593 $83,629 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.45% 1.39% 1.39% 1.47% 1.52% Interest and fee expense 0.23% 0.46% 0.62% 0.61% 0.44% Total expenses before custodian fee reduction 1.68% 1.85% 2.01% 2.08% 1.96% Expenses after custodian fee reduction excluding interest and fees 1.45% 1.38% 1.38% 1.46% 1.51% Net investment income 5.48% 4.25% 3.69% 4.17% 4.30% Portfolio Turnover 46% 64% 65% 58% 54% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.19% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 20 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Class C Year Ended September 30, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.060 $ 11.490 $ 11.780 $ 11.270 $ 10.920 Income (Loss) From Operations Net investment income $ 0.464 $ 0.453 $ 0.431 $ 0.480 $ 0.486 Net realized and unrealized gain (loss) 0.992 (2.434) (0.287) 0.478 0.360 Total income (loss) from operations $ 1.456 $ (1.981) $ 0.144 $ 0.958 $ 0.846 Less Distributions From net investment income $ (0.466) $ (0.449) $ (0.434) $ (0.448) $ (0.496) Total distributions $ (0.466) $ (0.449) $ (0.434) $ (0.448) $ (0.496) Net asset value  End of year $ 10.050 $ 9.060 $ 11.490 $ 11.780 $ 11.270 Total Return 17.18% (17.69)% 1.20% 8.69% 7.99% Ratios/Supplemental Data Net assets, end of year (000s omitted) $1,367,785 $1,143,256 $1,334,054 $783,143 $388,276 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.45% 1.39% 1.39% 1.47% 1.52% Interest and fee expense 0.23% 0.46% 0.62% 0.61% 0.44% Total expenses before custodian fee reduction 1.68% 1.85% 2.01% 2.08% 1.96% Expenses after custodian fee reduction excluding interest and fees 1.45% 1.38% 1.38% 1.46% 1.51% Net investment income 5.46% 4.25% 3.68% 4.18% 4.35% Portfolio Turnover 46% 64% 65% 58% 54% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.10% due to a change in the timing of the payment and reinvestment of distributions. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 21 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Class I Year Ended September 30, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.060 $ 11.490 $ 11.780 $11.270 $10.920 Income (Loss) From Operations Net investment income $ 0.550 $ 0.559 $ 0.549 $ 0.601 $ 0.590 Net realized and unrealized gain (loss) 0.983 (2.429) (0.289) 0.471 0.368 Total income (loss) from operations $ 1.533 $ (1.870) $ 0.260 $ 1.072 $ 0.958 Less Distributions From net investment income $ (0.553) $ (0.560) $ (0.550) $ (0.562) $ (0.608) Total distributions $ (0.553) $ (0.560) $ (0.550) $ (0.562) $ (0.608) Net asset value  End of year $ 10.040 $ 9.060 $ 11.490 $11.780 $11.270 Total Return 18.28% (16.81)% 2.20% 9.77% 8.92% Ratios/Supplemental Data Net assets, end of year (000s omitted) $217,630 $144,692 $139,301 $82,723 $15,208 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.44% 0.40% 0.39% 0.47% 0.52% Interest and fee expense 0.23% 0.46% 0.62% 0.61% 0.44% Total expenses before custodian fee reduction 0.67% 0.86% 1.01% 1.08% 0.96% Expenses after custodian fee reduction excluding interest and fees 0.44% 0.39% 0.38% 0.46% 0.51% Net investment income 6.47% 5.26% 4.68% 5.22% 5.27% Portfolio Turnover 46% 64% 65% 58% 54% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (3) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem e nts 22 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS 1 Significant Accounting Policies Eaton Vance National Municipals Fund (the Fund) is a diversified series of Eaton Vance Municipals Trust (the Trust). The Trust is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund seeks to provide current income exempt from regular federal income tax. The Fund offers four classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares automatically convert to Class A shares eight years after their purchase as described in the Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America. A source of authoritative accounting principles applied in the preparation of the Funds financial statements is the Financial Accounting Standards Board (FASB) Accounting Standards Codification (the Codification), which superseded existing non-Securities and Exchange Commission accounting and reporting standards for interim and annual reporting periods ending after September 15, 2009. The adoption of the Codification for the current reporting period did not impact the Funds application of generally accepted accounting principles. A Investment Valuation  Municipal bonds and taxable obligations, if any, are generally valued on the basis of valuations furnished by a third party pricing service, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/ dealer quotations, benchmark curves or information pertaining to the issuer. The pricing service may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap curves provided by electronic data services or by broker/dealers. Short-term obligations, maturing in sixty days or less, are generally valued at amortized cost, which approximates market value. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of the Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable companies, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the companys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  The Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. The Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by the Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At September 30, 2009, the Fund, for federal income tax purposes, had a capital loss carryforward of $54,234,468 which will reduce its taxable income arising from future 23 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Fund of any liability for federal income or excise tax. Such capital loss carryforward will expire on September 30, 2010 ($93,535), September 30, 2011 ($211,449), September 30, 2012 ($1,936,962), September 30, 2013 ($2,604,551), September 30, 2014 ($52,732), September 30, 2015 ($314,591), September 30, 2016 ($48,228,662) and September 30, 2017 ($791,986). A capital loss carryforward of $10,266,025 included in the amounts above will be available to the Fund as a result of the reorganizations (see Note 12). Utilization of this capital loss carryforward may be limited in accordance with certain income tax regulations. Additionally, at September 30, 2009, the Fund had net capital losses of $790,916,637, including $1,783,723 as a result of the reorganizations (see Note 12), attributable to security transactions incurred after October 31, 2008. These net capital losses are treated as arising on the first day of the Funds taxable year ending September 30, 2010. As of September 30, 2009, the Fund had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Fund. Pursuant to the custodian agreement, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance the Fund maintains with SSBT. All credit balances, if any, used to reduce the Funds custodian fees are reported as a reduction of expenses in the Statement of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Fund, and shareholders are indemnified against personal liability for the obligations of the Trust. Additionally, in the normal course of business, the Fund enters into agreements with service providers that may contain indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Fund may invest in inverse floating rate securities, also referred to as residual interest bonds, whereby the Fund may sell a fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a fixed rate bond into the SPV with the same CUSIP number as the fixed rate bond sold to the broker by the Fund, and which may have been, but is not required to be, the fixed rate bond purchased from the Fund (the Fixed Rate Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by the Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to tender their notes at par, and (2) to have the broker transfer the Fixed Rate Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Fixed Rate Bond. Pursuant to generally accepted accounting principles for transfers and servicing of financial assets and extinguishment of liabilities, the Fund accounts for the transaction described above as a secured borrowing by including the Fixed Rate Bond in its Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in its Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest 24 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying bond, bankruptcy of or payment failure by the issuer of the underlying bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At September 30, 2009, the amount of the Funds Floating Rate Notes outstanding and the related collateral were $866,109,000 and $1,290,082,370, respectively. The range of interest rates on Floating Rate Notes outstanding at September 30, 2009 was 0.30% to 0.95%. For the year ended September 30, 2009, the Funds average Floating Rate Notes outstanding and the average interest rate including fees were $839,699,808 and 1.43%, respectively. The Fund may enter into shortfall and forbearance agreements with the broker by which the Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Fixed Rate Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Fund had no shortfalls as of September 30, 2009. The Fund may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying fixed rate bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Fund to borrow money, except as permitted by the 1940 Act. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statement of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Fund are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Fund may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, the Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. Futures contracts have minimal counterparty risk as they are exchange traded and the clearinghouse for the exchange is substituted as the counterparty, guaranteeing counterparty performance. K Interest Rate Swaps  The Fund may enter into interest rate swap agreements to enhance return, to hedge against fluctuations in securities prices or interest rates, or as substitution for the purchase or sale of securities. Pursuant to these agreements, the Fund makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. The Fund is exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. L When-Issued Securities and Delayed Delivery Transactions  The Fund may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Fund maintains security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to 25 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D changes in the market value of the underlying securities or if the counterparty does not perform under the contract. M Statement of Cash Flows  The cash amount shown in the Statement of Cash Flows of the Fund is the amount included in the Funds Statement of Assets and Liabilities and represents the cash on hand at its custodian and does not include any short-term investments. 2 Distributions to Shareholders The net investment income of the Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any) are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of the Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Fund distinguishes between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. The tax character of distributions declared for the years ended September 30, 2009 and September 30, 2008 was as follows: Year Ended September 30, 2009 2008 Distributions declared from: Tax-exempt income $319,262,626 $293,206,024 Ordinary income $ 546,879 $ 1,606,458 During the year ended September 30, 2009, accumulated net realized loss was decreased by $2,150,634, paid-in capital was decreased by $110,776 and accumulated undistributed net investment income was decreased by $2,039,858 due to differences between book and tax accounting, primarily for accretion of market discount and expired capital loss carryforwards. These reclassifications had no effect on the net assets or net asset value per share of the Fund. As of September 30, 2009, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: Undistributed income $ 14,630,930 Capital loss carryforward and post October losses $(845,151,105) Net unrealized appreciation $ 162,730,717 Other temporary differences $ (10,208,650) The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales, the timing of recognizing distributions to shareholders, futures contracts, accretion of market discount and inverse floaters. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to the Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) as presented in the following table and is payable monthly. Annual Daily Daily Net Assets Asset Rate Income Rate Up to $500 million 0.300% 3.00% $500 million up to $1billion 0.275 2.75 $1 billion up to $1.5 billion 0.250 2.50 $1.5 billion up to $2 billion 0.225 2.25 $2 billion up to $3 billion 0.200 2.00 $3 billion and over 0.175 1.75 For the year ended September 30, 2009, the investment adviser fee amounted to $19,010,594, representing 0.36% of the Funds average daily net assets. EVM serves as the administrator of the Fund, but receives no compensation. EVM serves as the sub-transfer agent of the Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. For the year ended September 30, 2009, EVM earned $107,582 in sub-transfer agent fees. The Fund was informed that Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received $496,737 as its portion of the sales charge on sales of Class A shares for the year ended September 30, 2009. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). 26 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D Except for Trustees of the Fund who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Fund out of the investment adviser fee. Trustees of the Fund who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the year ended September 30, 2009, no significant amounts have been deferred. Certain officers and Trustees of the Fund are officers of the above organizations. 4 Distribution Plans The Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that the Fund will pay EVD a distribution and service fee of 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to the Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. Distribution and service fees paid or accrued to EVD for the year ended September 30, 2009 amounted to $9,842,227 for Class A shares. The Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class B and Class C Plans require the Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the Fund. The Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 5% and 6.25% of the aggregate amount received by the Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the year ended September 30, 2009, the Fund paid or accrued to EVD $1,057,222 and $8,114,541 for Class B and Class C shares, respectively, representing 0.75% of the average daily net assets for Class B and Class C shares. At September 30, 2009, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately $5,338,000 and $145,770,000, respectively. The Class B and Class C Plans also authorize the Fund to make payments of service fees to EVD, financial intermediaries and other persons in amounts not exceeding 0.25% per annum of its average daily net assets attributable to that class. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for year the ended September 30, 2009 amounted to $359,039 and $2,759,788 for Class B and Class C shares, respectively. 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within six years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 5% in the case of redemptions in the first and second year after purchase, declining one percentage point each subsequent year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under the Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to the Fund. For the year ended September 30, 2009, the Fund was informed that EVD received approximately $428,000, $389,000 and $329,000 of CDSCs paid by Class A, Class B and Class C shareholders, respectively. 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, aggregated $2,872,599,785 and $3,040,718,804, respectively, for the year ended September 30, 2009. 7 Shares of Beneficial Interest The Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Fund) and classes. Transactions in Fund shares were as follows: 27 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D Year Ended September 30, Class A 2009 2008 Sales 136,484,542 168,275,901 Issued to shareholders electing to receive payments of distributions in Fund shares 17,100,545 13,453,410 Redemptions (138,302,464) (146,252,881) Issued in connection with tax-free reorganizations (see Note 12) 22,809,245  Exchange from Class B shares 719,489 213,680 Net increase 38,811,357 35,690,110 Year Ended September 30, Class B 2009 2008 Sales 3,446,704 2,916,826 Issued to shareholders electing to receive payments of distributions in Fund shares 513,741 376,514 Redemptions (3,221,270) (2,920,149) Issued in connection with tax-free reorganizations (see Note 12) 2,622,652  Exchange to Class A shares (718,742) (213,441) Net increase 2,643,085 159,750 Year Ended September 30, Class C 2009 2008 Sales 40,830,304 46,817,579 Issued to shareholders electing to receive payments of distributions in Fund shares 3,928,772 2,864,292 Redemptions (35,332,498) (39,640,879) Issued in connection with tax-free reorganizations (see Note 12) 514,275  Net increase 9,940,853 10,040,992 Year Ended September 30, Class I 2009 2008 Sales 27,315,361 14,223,878 Issued to shareholders electing to receive payments of distributions in Fund shares 933,901 551,703 Redemptions (22,553,301) (10,928,779) Net increase 5,695,961 3,846,802 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of the Fund at September 30, 2009, as determined on a federal income tax basis, were as follows: Aggregate cost $6,350,688,729 Gross unrealized appreciation $ 518,006,425 Gross unrealized depreciation (355,275,708) Net unrealized appreciation $ 162,730,717 9 Line of Credit The Fund participates with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Fund solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to the Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. At September 30, 2009, the Fund had a balance outstanding pursuant to this line of credit of $7,400,000, at an interest rate of 1.36%. The Funds average borrowings or allocated fees during the year ended September 30, 2009 were not significant. 10 Financial Instruments The Fund may trade in financial instruments with off-balance sheet risk in the normal course of its investing activities. These financial instruments may include financial futures contracts and interest rate swaps and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment the Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at September 30, 2009 is as follows: Futures Contracts Net Expiration Aggregate Unrealized Date Contracts Position Cost Value Depreciation 12/09 7,000 U.S. Treasury Bond Short $(844,901,013) $(849,625,000) $(4,723,987) 28 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D At September 30, 2009, the Fund had sufficient cash and/or securities to cover commitments under these contracts. The Fund adopted FASB Statement of Financial Accounting Standards No. 161 (FAS 161), Disclosures about Derivative Instruments and Hedging Activities, (currently FASB Accounting Standards Codification (ASC) 815-10), effective April 1, 2009. Such standard requires enhanced disclosures about an entitys derivative and hedging activities, including qualitative disclosures about the objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk related contingent features in derivative instruments. The disclosure below includes additional information as a result of implementing FAS 161. The Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Fund holds fixed rate bonds, the value of these bonds may decrease if interest rates rise. To hedge against this risk, the Fund may enter into interest rate swap contracts. The Fund may also purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. The fair values of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk at September 30, 2009 were as follows: Fair Value Derivative Asset Derivative Liability Derivative Futures Contracts $  $(4,723,987) (1) Amount represents cumulative unrealized depreciation on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. The effect of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk for the six months ended September 30, 2009 was as follows: Change in Realized Gain Unrealized (Loss) on Appreciation on Derivatives Derivatives Recognized in Recognized in Derivative Income Income Futures Contracts $(15,972,074) $30,463,963 Interest Rate Swaps (2,741,922) 5,559,009 Total $ (18,713,996) $36,022,972 (1) Statement of Operations location: Net realized gain (loss) - Financial futures contracts and Net realized gain (loss) - swap contracts, respectively. (2) Statement of Operations location: Change in unrealized appreciation (depreciation) - Financial futures contracts and Change in unrealized appreciation (depreciation) - swap contracts, respectively. The average notional amounts of futures contracts and interest rate swaps outstanding during the six months ended September 30, 2009 were approximately $561,142,857 and $17,207,000, respectively. 11 Fair Value Measurements The Fund adopted FASB Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements, (currently FASB ASC 820-10) effective October 1, 2008. Such standard established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At September 30, 2009, the inputs used in valuing the Funds investments, which are carried at value, were as follows: Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $7,385,028,446 $  $7,385,028,446 Total Investments $  $7,385,028,446 $  $7,385,028,446 Liability Description Futures Contracts $(4,723,987) $  $  $ (4,723,987) Total $(4,723,987) $  $  $ (4,723,987) 29 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 NOTES TO FINANCIAL STATEMENTS CON T D The Fund held no investments or other financial instruments as of September 30, 2008 whose fair value was determined using Level 3 inputs. 12 Reorganizations As of the close of business on November 21, 2008, the Fund acquired the net assets of Eaton Vance Florida Plus Municipals Fund (Florida Plus Fund) pursuant to a plan of reorganization approved by the shareholders of Florida Plus Fund. The acquisition was accomplished by a tax-free exchange of Class A, Class B and Class C shares of the Fund for Class A, Class B and Class C shares of Florida Plus Fund, respectively, each outstanding on November 21, 2008 as follows: Florida Plus Fund Shares of the Shares Fund Issued Exchanged Net Assets Class A 17,340,079 17,188,093 $139,258,179 Class B 1,836,952 1,775,751 14,756,605 Class C 381,353 368,500 3,063,562 Total $157,078,346 The aggregate net assets of the Fund immediately before the acquisition were $4,679,552,499. The net assets of Florida Plus Fund as presented above, including $8,413,743 of accumulated net realized losses and $29,659,755 of unrealized depreciation, were combined with those of the Fund, resulting in combined net assets of $4,836,630,845. As of the close of business on September 25, 2009, the Fund acquired the net assets of Eaton Vance Hawaii Municipals Fund (Hawaii Fund), Eaton Vance Mississippi Municipals Fund (Mississippi Fund) and Eaton Vance West Virginia Municipals Fund (West Virginia Fund) pursuant to a plan of reorganization approved by the shareholders of Hawaii Fund, Mississippi Fund and West Virginia Fund, respectively. The acquisitions were accomplished by a tax-free exchange of Class A, Class B and Class C shares of the Fund for Class A, Class B and Class C shares of Hawaii Fund, Mississippi Fund and West Virginia Fund, respectively, each outstanding on September 25, 2009 as follows: Hawaii Fund Shares of the Shares Fund Issued Exchanged Net Assets Class A 1,489,870 1,667,144 $14,839,104 Class B 233,914 258,600 2,330,669 Class C 21,473 23,720 213,952 Total $17,383,725 Mississippi Fund Shares of the Shares Fund Issued Exchanged Net Assets Class A 1,292,267 1,389,800 $12,870,981 Class B 156,107 164,169 1,555,416 Class C 47,772 50,193 475,994 Total $14,902,391 West Virginia Fund Shares of the Shares Fund Issued Exchanged Net Assets Class A 2,687,029 2,953,328 $26,762,808 Class B 395,679 423,904 3,942,469 Class C 63,677 68,084 634,469 Total $31,339,746 The aggregate net assets of the Fund immediately before the acquisitions were $6,437,336,808. The net assets of Hawaii Fund, Mississippi Fund and West Virginia Fund as presented above, including accumulated net realized losses aggregating $4,216,124 and unrealized appreciation aggregating $1,205,209, were combined with those of the Fund, resulting in combined net assets of $6,500,962,670. 13 Review for Subsequent Events In connection with the preparation of the financial statements of the Funds as of and for the year ended September 30, 2009, events and transactions subsequent to September 30, 2009 through November 18, 2009, the date the financial statements were issued, have been evaluated by the Funds management for possible adjustment and/or disclosure. Management has not identified any subsequent events requiring financial statement disclosure as of the date these financial statements were issued. 30 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of Eaton Vance Municipals Trust and Shareholders of Eaton Vance National Municipals Fund: We have audited the accompanying statement of assets and liabilities of Eaton Vance National Municipals Fund (the Fund) (one of the funds constituting Eaton Vance Municipals Trust), including the portfolio of investments, as of September 30, 2009, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned at September 30, 2009, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Eaton Vance National Municipals Fund as of September 30, 2009, the results of its operations and its cash flows for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts November 18, 2009 31 Eaton Vance National Municipals Fund a s o f S e p t e m b e r 3 0 , 2 0 0 9 FEDERAL TAX IN FORMATION (Unaudited) The Form 1099-DIV you receive in January 2010 will show the tax status of all distributions paid to your account in calendar year 2009. Shareholders are advised to consult their own tax adviser with respect to the tax consequences of their investment in the Fund. As required by the Internal Revenue Code regulations, shareholders must be notified within 60 days of the Funds fiscal year end regarding exempt-interest dividends. Exempt-Interest Dividends. The Fund designates 99.83% of dividends from net investment income as an exempt-interest dividend. 32 Eaton Vance National Municipals Fund BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 27, 2009, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2009. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 33 Eaton Vance National Municipals Fund BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT CONTD In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve- month period ended April 30, 2009, the Board met eighteen times and the Contract Review Committee, the Audit Committee, the Governance Committee, the Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee, each of which is a Committee comprised solely of Independent Trustees, met seven, five, six, six and six times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreement of Eaton Vance National Municipals Fund (the Fund) with Boston Management and Research (the Adviser), including its fee structure, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of the agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to the agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for the Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreement of the Fund, the Board evaluated the nature, extent and quality of services provided to the Fund by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by the Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Fund, and recent changes in the identity of such personnel. In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal bonds. Specifically, the Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Fund. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to the Fund by senior management. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission and the Financial Industry Regulatory Authority. The Board considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. The Board considered the Advisers recommendations for Board action and other steps taken in response to the unprecedented dislocations experienced in the capital markets over recent periods, including sustained periods of high volatility, credit disruption and government intervention. In particular, the Board considered the Advisers efforts and expertise with respect to each of the following 34 Eaton Vance National Municipals Fund BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT CONTD matters as they relate to the Funds and/or other funds within the Eaton Vance family of funds: (i) negotiating and maintaining the availability of bank loan facilities and other sources of credit used for investment purposes or to satisfy liquidity needs; (ii) establishing the fair value of securities and other instruments held in investment portfolios during periods of market volatility and issuer-specific disruptions; and (iii) the ongoing monitoring of investment management processes and risk controls. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreement. Fund Performance The Board compared the Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2008 for the Fund. The Board considered the impact of extraordinary market conditions during 2008 on the Funds performance relative to its peer universe in light of, among other things, the Advisers strategy of generating current income through investments in higher quality (including insured) municipal bonds with longer maturities. On the basis of the foregoing and other relevant information, the Board concluded that the performance of the Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by each Fund (referred to as management fees). As part of its review, the Board considered each Funds management fees and total expense ratio for the year ended September 30, 2008, as compared to a group of similarly managed funds selected by an independent data provider. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged for advisory and related services and the Funds total expense ratio are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and relevant affiliates thereof in providing investment advisory and administrative services to the Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Fund. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability of the Fund, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and the Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of the Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of the Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and the Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of the Fund, the structure of each advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. 35 Eaton Vance National Municipals Fund MANAGEMENT AND ORGANIZATION Fund Management. The Trustees of Eaton Vance Municipals Trust (the Trust) are responsible for the overall management and supervision of the Trusts affairs. The Trustees and officers of the Trust are listed below. Except as indicated, each individual has held the office shown or other offices in the same company for the last five years. Trustees and officers of the Trust hold indefinite terms of office. The Noninterested Trustees consist of those Trustees who are not interested persons of the Trust, as that term is defined under the 1940 Act. The business address of each Trustee and officer is Two International Place, Boston, Massachusetts 02110. As used below, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVM refers to Eaton Vance Management, BMR refers to Boston Management and Research and EVD refers to Eaton Vance Distributors, Inc. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. EVD is the Funds principal underwriter and a direct, wholly-owned subsidiary of EVC. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Interested Trustee Thomas E. Faust Jr. Trustee Since 2007 Chairman, Chief Executive Officer and President of EVC, Director 178 Director of EVC 5/31/58 and President of EV, Chief Executive Officer and President of EVM and BMR, and Director of EVD. Trustee and/or officer of 178 registered investment companies and 4 private investment companies managed by EVM or BMR. Mr. Faust is an interested person because of his positions with EVM, BMR, EVD, EVC and EV, which are affiliates of the Trust. Noninterested Trustees Benjamin C. Esty Trustee Since 2005 Roy and Elizabeth Simmons Professor of Business Administration 178 None 1/2/63 and Finance Unit Head, Harvard University Graduate School of Business Administration. Allen R. Freedman Trustee Since 2007 Former Chairman (2002-2004) and a Director (1983-2004) of 178 Director of Assurant, Inc. (insurance provider) 4/3/40 Systems & Computer Technology Corp. (provider of software to and Stonemor Partners, L.P. (owner and higher education). Formerly, a Director of Loring Ward operator of cemeteries) International (fund distributor) (2005-2007). Formerly, Chairman and a Director of Indus International, Inc. (provider of enterprise management software to the power generating industry) (2005-2007). William H. Park Trustee Since 2003 Vice Chairman, Commercial Industrial Finance Corp. (specialty 178 None 9/19/47 finance company) (since 2006). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Ronald A. Pearlman Trustee Since 2003 Professor of Law, Georgetown University Law Center. 178 None 7/10/40 Helen Frame Peters Trustee Since 2008 Professor of Finance, Carroll School of Management, Boston 178 Director of BJs Wholesale Club, Inc. 3/22/48 College. Adjunct Professor of Finance, Peking University, Beijing, (wholesale club retailer); Trustee of SPDR China (since 2005). Index Shares Funds and SPDR Series Trust (exchange traded funds) Heidi L. Steiger Trustee Since 2007 Managing Partner, Topridge Associates LLC (global wealth 178 Director of Nuclear Electric Insurance Ltd. 7/8/53 management firm) (since 2008); Senior Advisor (since 2008), (nuclear insurance provider), Aviva USA President (2005-2008), Lowenhaupt Global Advisors, LLC (insurance provider) and CIFG (family of (global wealth management firm). Formerly, President and financial guaranty companies) and Advisory Contributing Editor, Worth Magazine (2004-2005). Formerly, Director of Berkshire Capital Securities LLC Executive Vice President and Global Head of Private Asset (private investment banking firm) Management (and various other positions), Neuberger Berman (investment firm) (1986-2004). 36 Eaton Vance National Municipals Fund MANAGEMENT AND ORGANIZATION CON TD Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Noninterested Trustees (continued) Lynn A. Stout Trustee Since 1998 Paul Hastings Professor of Corporate and Securities Law (since 178 None 9/14/57 2006) and Professor of Law (2001-2006), University of California at Los Angeles School of Law. Ralph F. Verni Chairman of Chairman of the Board Consultant and private investor. 178 None 1/26/43 the Board since 2007 and Trustee and Trustee since 2005 Principal Officers who are not Trustees Term of Position(s) Office and Name and with the Length of Principal Occupation(s) Date of Birth Trust Service During Past Five Years Robert B. MacIntosh President Since 2005 Vice President of EVM and BMR. Officer of 96 registered investment companies 1/22/57 managed by EVM or BMR. William H. Ahern, Jr. Vice President Since 2004 Vice President of EVM and BMR. Officer of 80 registered investment companies 7/28/59 managed by EVM or BMR. Craig R. Brandon Vice President Since 2004 Vice President of EVM and BMR. Officer of 49 registered investment companies 12/21/66 managed by EVM or BMR. Cynthia J. Clemson Vice President Since 2004 Vice President of EVM and BMR. Officer of 96 registered investment companies 3/2/63 managed by EVM or BMR. Thomas M. Metzold Vice President Since 2004 Vice President of EVM and BMR. Officer of 50 registered investment companies 8/3/58 managed by EVM or BMR. Adam A. Weigold Vice President Since 2007 Vice President of EVM and BMR. Officer of 72 registered investment companies 3/22/75 managed by EVM or BMR. Barbara E. Campbell Treasurer Since 2005 Vice President of EVM and BMR. Officer of 178 registered investment companies 6/19/57 managed by EVM or BMR. Maureen A. Gemma Chief Legal Officer and Chief Legal Officer since Vice President of EVM and BMR. Officer of 178 registered investment companies 5/24/60 Secretary 2008 and Secretary since managed by EVM or BMR. 2007 Paul M. ONeil Chief Compliance Officer Since 2004 Vice President of EVM and BMR. Officer of 178 registered investment companies 7/11/53 managed by EVM or BMR. (1) Includes both master and feeder funds in a master-feeder structure. The SAI for the Fund includes additional information about the Trustees and officers of the Fund and can be obtained without charge on Eaton Vances website at www.eatonvance.com or by calling 1-800-262-1122. 37 This Page Intentionally Left Blank This Page Intentionally Left Blank This Page Intentionally Left Blank Investment Adviser of Eaton Vance National Municipals Fund Boston Management and Research Two International Place Boston, MA 02110 Administrator of Eaton Vance National Municipals Fund Eaton Vance Management Two International Place Boston, MA 02110 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent PNC Global Investment Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Independent Registered Public Accounting Firm Deloitte & Touche LLP 200 Berkeley Street Boston, MA 02116-5022 Eaton Vance Municipals Trust Two International Place Boston, MA 02110 * FINRA BrokerCheck . Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing the program is available to investors at www.FINRA.org. This report must be preceded or accompanied by a current prospectus. Before investing, investors should consider carefully the Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus contains this and other information about the Fund and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 448-11/09 HMSRC
